3/18/2020                                      Mail - Filed
             Case 1:15-cr-00448-BMC Document 74-1     Michael_Weil@fd.org
                                                             03/18/20 Page 1 of 5 PageID #: 646
Character Letter for Robert Smith

   ROSE ROYCE <siroyce80@gmail.com>
   Wed 3/18/2020 7:23 PM


   To: Michael   Weil <Michael_Weil@fd.org>;



Dear Honorable Judge Cogan

I am writing you on behalf of Robert Smith who is the father of my 17 year old daughter L       and 15 year old son Ci      . I have
known Robert all my life and he has always been a loving , caring , compassionate individual. Most importantly to me Robert is
an exceptional co-parent . He’s always active and present for parent teacher conferences for the children . As he has always
stressed educational academic progress . He encourages them to try hard , stay focused, and he even studies with them. Robert
attends events our daughter coordinators at school as well as basketball games our son plays in . Robert has worked construction
and moving company jobs on and off Over the years to ensure he can assist with financially taking care of our children . Despite
his current circumstance of incarceration he continues to make contact daily and write letters often to remain an active part in
their life .

I believe Robert panicked at the thought of going back to jail and possibly being away from the kids, when he stopped reporting
to probation . I believe in Robert , he has a great heart and our children mean the world to him. The children and I have had
conversations with Robert and we have faith in him this time around . This year is a huge milestone year of life events in our
family that we all hope and pray Robert can be present for . Our daughter will be graduating from High School a long with an
Associates Degree in Liberal Arts. We are currently living in a pandemic as well and don’t know what to look forward in the near
future . Robert is a God fearing man and I hope and pray he is blessed with a chance to be reunited with his our children soon.
Thank you for your time .

Sincerely,

Siroyce Cotto




Sent from my iPhone




https://mail.fd.org/owa/#path=/mail/inbox                                                                                        1/1
3/18/2020                                      Mail - Filed
             Case 1:15-cr-00448-BMC Document 74-1     Michael_Weil@fd.org
                                                             03/18/20 Page 2 of 5 PageID #: 647
Character Letter For Robert Smith


   Tue 3/17/2020 10:35 PM


   To: Michael   Weil <Michael_Weil@fd.org>; siroyce80@gmail.com <siroyce80@gmail.com>;



Dear , Honorable Judge Cogan

I am writing you today on behalf of my father Robert Smith . My father is my best friend he has always been so loving , caring and
compassionate. Throughout my 16 years of attending school my father has always taken the time out to make sure I am progressing
academically in school . My dad always gives me positive words of encouragement. Telling me to remaining focus on my education, establish
career goals and that I will be successful in life . When my father was younger he was an exceptional basketball player whom almost drafted
overseas , that inspired me to be the great basketball player I am today . The bond that my father and I have is unbreakable, there is no one in
my life closer to me . It hasn’t been easy not seeing my Dad daily, though with distance he ensure he calls daily and rights letters of support . I
miss my Dad being at my basketball games and doing work out drills with me . As I complete my sophomore year of high school , I look
forward to his return , to be present to see my accomplishments.

Sincerely ,
Ci      Smith




https://mail.fd.org/owa/#path=/mail/search                                                                                                       1/1
Case 1:15-cr-00448-BMC Document 74-1 Filed 03/18/20 Page 3 of 5 PageID #: 648



From: L     Smith <lyr
Date: March 18, 2020 at 8:08:49 PM EDT
To: Rose Royce <siroyce80@gmail.com>
Subject: Character letter



Dear Honorable Judge Cogan


I am writing you today on behalf of my father Robert Smith .My dad is a big part of my life and
he’s always been since I can remember. Family is very important to me and him being away has
been really hard to deal with . He’s always been there for me as a strong male figure throughout
my entire life and presently. My father is always there when I need him most , checking in on me
, making sure I’m progressing academically in school , giving me advice , and encouraging me to
do my best . He always reminds me how proud he is of my hard work and accomplishments .
Telling me that I have the potential to be and have anything in the world my heart desires . Since
the moment I was born he’s been a great dad and did everything in his power to make a good
living for us and keep my family safe . Even today with him being away he continues to be
supportive by phone calls and letters , as much as he can regardless of his circumstance. This is
my senior year in high school and I’ve worked really hard to not only make him proud but both
of my parents whose support and encouragement is needed very much . It hurts to have to picture
my dad not being at my graduation to see me walk across the stage and receive both my High
school diploma and my associates degree . A father daughter relationship is very important to me
and I really need my dad physically present back in my life . My dad is a good man and I know
he didn’t make the best decision by not completing his probation . I believe in my Dad and I am
confident that when he is released he will make better decisions , to better all of our lives . So
please if you can find it in your heart to take this into consideration and reunite a father with his
children again , it would mean the world to us .


Sincerely ,

L     Smith
3/18/2020                                      Mail - Filed
             Case 1:15-cr-00448-BMC Document 74-1     Michael_Weil@fd.org
                                                             03/18/20 Page 4 of 5 PageID #: 649
Robert smith wife letter

   jasmin climer <jasminclimer@yahoo.com>
   Mon 3/16/2020 4:59 PM


   To: Michael   Weil <Michael_Weil@fd.org>;




To judge,


Ive been with mr smith for 2 and a half years (since july 19, 2017) and in the 2 and a half
years i see that he does want to become the man his gradmother raised him to be. Robert
is different and from day one i have always told him that hes such an alpha male but he
has to understand that the jail life and street life has to come to an end. And i believe he
understands that. Robert wants to be home with me his wife to be and his children he
wants to become a better man than hes been.ever since hes been arrested hes been gettin
bad headaches that led to high blood pressure)
We have such a great relationship. Robert has made a big difference in my son life. My son
is 10 years old and is also autistic. My son has a problem with meeting and interacting with
other people. But robert has helped my son learn to shake or give a pound to other men
(which i could never get my son to do). Robert also helped my son learn to ride a bike, my
son now likes football and wants to play (thanks to robert).
We (me, my son, and robert) have done alot of things together as a family. Me and robert
also got engaged as of september 2019.
 Eversince Robert has been in a relationship with me i've been keepin him on his toes, out
of trouble, and trying to make sure that he does what he have to do.
This (violation) was a bumb in the road for us he was doing so good ( goin to his
programs, participatin, ablying by the law) until his ex girlfriend kicked him out of the
residence. Robert then became afraid to go to the courts because his ex girlfriend was
sayin alot of false accusations against his name. But that is over and he plans on doing
right this may be gods way of givin him 1 last chance. And i believe hes goin to do right.
  Your honor i pray everynight and i hope you will take my letter into consideration and
 giving robert another chance to come home and find a good job. Let him show the world
and me and my son that he can be a respectable working father / stepfather.
I know for a fact me and my son and his kids who are also in his life make him a better
person.

                                               Jasmin climer
https://mail.fd.org/owa/#path=/mail/search                                                        1/2
3/18/2020                                      Mail - Filed
             Case 1:15-cr-00448-BMC Document 74-1     Michael_Weil@fd.org
                                                             03/18/20 Page 5 of 5 PageID #: 650


Sent from Yahoo Mail for iPhone




https://mail.fd.org/owa/#path=/mail/search                                                        2/2
